CONFIDENTIAL




EXHIBIT 10.27
NON-COMPETITION AND CONFIDENTIALITY COVENANTS
THIS INSTRUMENT is made and given this ___ day of _____________ 20__ by
_____________ (“Participant”) to and for the benefit of Tiffany and Company, a
New York corporation, and its Affiliates, with reference to the following facts
and circumstances:
A.
In connection with the LVMH Transaction, the Board has approved certain
compensatory actions with respect to Participant on the condition that
Participant executes and delivers this instrument, and is willing to make the
promises set forth in this instrument and to execute and deliver this
instrument, including: [as applicable] [(1) acceleration of certain of
Participant’s outstanding performance stock units, restricted stock units and/or
stock options as of [•], (2) a $• cash payment in [•] (the “Accelerated 2020
Payment”) in lieu of all or a portion of Equity Awards that would have been
granted to Participant in the ordinary course in January 2020; and (3) a
retention award payable prior to [•] [Applicable Date] (the “Special Bonus”) in
accordance with the terms of the agreement with respect to such Special Bonus
(the “Special Bonus Agreement”)].

B.
Participant understands that Tiffany has the right under this instrument to
obtain injunctive or other equitable relief to enforce the covenants contained
herein, including without limitation the non-compete obligations described in
Section 2(c)(i) of this instrument (if applicable to Participant).

C.
Participant agrees that the benefits recited above, as applicable, in addition
to Participant’s continued employment with Tiffany and any additional
consideration provided for herein, constitute full and fair consideration for
the covenants made in this instrument.

D.
If the Merger Agreement is terminated without the closing of the LVMH
Transaction, this instrument will be void ab initio and, except as provided in
Section 4[(c)], will have no further force and effect and none of the parties
will have any obligations hereunder.

NOW THEREFORE, Participant hereby agrees as follows:
1.Defined Terms. Capitalized terms used herein shall have the meanings ascribed
to them below or in the attached Definitional Appendix:


“Board” means the Board of Directors of Tiffany and Company, a New York
corporation.
“Confidential Information” means all confidential or proprietary information or
trade secrets in any form or medium relating in any manner to Tiffany and/or its
business, clients, vendors and suppliers, including but not limited to,
contemplated new products and services, marketing and advertising campaigns,
sales projections, creative campaigns and themes, financial information, budgets
and projections, system designs, employees, management procedures and systems,
employee training materials, equipment, production plans and techniques, product
and materials specifications, product designs and design techniques, client
information (including purchase history and client identifying information) and
supplier and vendor information (including the identity of suppliers and vendors
and information concerning the capacity of or products or pricing provided by
specific suppliers and vendors); notwithstanding the foregoing, “Confidential
Information” shall not include information that becomes generally publicly
available






1
SC1:5107984.6



--------------------------------------------------------------------------------




other than as a result of a disclosure by Participant or that becomes available
to Participant on a non-confidential basis from a Person that to Participant’s
knowledge, after due inquiry, is not bound by a duty of confidentiality. In
addition, notwithstanding the foregoing or anything else contained herein to the
contrary, this instrument shall not preclude Participant from disclosing
Confidential Information to the extent permitted by Sections 3(e), (f) and (g).
“Covenant Term” means the period beginning with the date of this instrument and
ending [upon the first anniversary of][eighteen (18) months after] Participant’s
Termination Date.
“Equity Awards” means any grant of options to purchase, restricted shares of,
stock units that may be settled in, or stock appreciation rights that may be
measured by appreciation in the value of, the Common Stock of Tiffany & Co.,
including any grants made under the terms of the 2005 Employee Incentive Plan,
the 2014 Employee Incentive Plan or any plan adopted by Tiffany & Co. subsequent
to the date of this instrument including grants made both before and after the
date of this instrument.
“Jewelry” means jewelry (including but not limited to precious metal or silver
jewelry or jewelry containing gemstones) or watches.
“Luxury Retail Trade” means the operation of one or more retail outlets
(including websites, stores-within-stores, leased departments or concessions)
that primarily sell luxury merchandise in or to any city in the world in which a
TIFFANY & CO. store is located at the time in question.
“LVMH Transaction” means the merger by and among Registrant, LVMH Moët Hennessy
- Louis Vuitton SE, a societas Europaea (European company), Breakfast Holdings
Acquisition Corp, and Breakfast Acquisition Corp.
“Merger Agreement” means the merger agreement, dated November 24, 2019, between
Tiffany, LVMH Moët Hennessy-Louis Vuitton SE, Breakfast Holdings Acquisition
Corp. and Breakfast Acquisition Corp.
“Notice” shall have the meaning provided in Section 7(d) of this instrument.
“Other Competitive Trade” means (i) the operation of one or more retail outlets
primarily selling one or more of the following: leather goods, sterling silver
goods other than Jewelry, china, crystal, stationery or fragrance, in any city
in the world in which a TIFFANY & CO. store is located at the time in question,
or (ii) the production or development of such products for retail sale,
regardless of where in the world such activities are conducted.
“Proposed Transaction” shall have the meaning provided in Section 5 of this
instrument.
“Restricted Territory” means the entire world, but if Participant’s position
does not involve global responsibilities or a court of competent jurisdiction
deems such geographic scope to be overly broad, then it means any country,
sovereignty or equivalent geographic region where Participant works or with
which Participant has material contact: or with respect to which Participant has
responsibility, supervision, and/or knowledge of the business, customers or
other Confidential Information of Tiffany.






2
SC1:5107984.6



--------------------------------------------------------------------------------




“Retail Jewelry Trade” means the operation of one or more retail outlets
(including websites, stores-within-stores, leased departments or concessions)
selling Jewelry in or to any city in the world in which a TIFFANY & CO. store is
located at the time in question: provided that, for the purpose of this
definition, a retail outlet will not be deemed engaged in the Retail Jewelry
Trade if less than 25% of the items displayed for sale in such outlet are
Jewelry, so that, by way of example, an apparel store that offers Jewelry as an
incidental item would not be deemed engaged in the Retail Jewelry Trade
hereunder.
“Subsidiary” means a subsidiary of Tiffany & Co.
“Tiffany” means Tiffany and Company, a New York corporation.
“Wholesale Jewelry Trade” means the sale of Jewelry or gemstones to the Retail
Jewelry Trade, the development or design of Jewelry for sale to the Retail
Jewelry Trade or the production of Jewelry for sale to the Retail Jewelry Trade
regardless of where in the world such activities are conducted.
2.Non-Competition, Non-Solicitation and Other Covenants. To protect Tiffany’s
legitimate protectable interests in, among other things, the Confidential
Information and Tiffany’s business relationships and goodwill:


(a)Participant agrees that, during the Covenant Term, Participant will not
directly or indirectly (whether as a director, officer, consultant, principal,
owner, member, partner, advisor, financier, employee, agent or otherwise) in the
Restricted Territory:


i.Employ, engage, attempt to employ or engage, or assist anyone in employing or
engaging any person employed or engaged by Tiffany or any Subsidiary within the
then-preceding twelve (12) months, and with whom Participant had material
contact during his/her employment: or solicit, induce, recruit or encourage any
such person then employed or engaged by Tiffany or any Subsidiary of Tiffany to
terminate his or her employment or engagement with Tiffany or such Subsidiary:
or


ii.Do anything to divert or attempt to divert from Tiffany or any Subsidiary any
business of any kind, including, without limitation, to solicit or interfere
with any customers, clients, vendors, business partners or suppliers of Tiffany
or any Subsidiary, in each case with whom Participant had contact during the
twelve (12)-month period prior to the end of his/her employment or with respect
to whom Participant possesses any Confidential Information.


(b)Participant acknowledges and agrees to follow the Tiffany & Co. Business
Conduct Policy - Worldwide and, if applicable, the Tiffany & Co. Code of
Business and Ethical Conduct for Directors, the Chief Executive Officer, the
Chief Financial Officer and All Other Officers of the Company, including without
limitation any provisions concerning the provision of other services to other
entities or persons while employed by Tiffany.


(c)Participant further agrees that:


i.Subject to the provisions of Section 2(c)(ii), Participant shall not, for the
duration of the Covenant Term, directly or indirectly (whether as a director,
officer, consultant,










3
SC1:5107984.6



--------------------------------------------------------------------------------




principal, owner, member, partner, advisor, financier, employee, agent or
otherwise) within the Restricted Territory organize, establish, own, operate,
manage, control, engage in, participate in, invest in, permit his/her name to be
used by, act as an advisor or consultant to, render services for (alone or in
association with any person, company, entity or firm, or any division, segment,
or part thereof) or otherwise assist, any person or entity that engages in (or
owns, invests in, operates, manages or controls any venture or enterprise that
engages or proposes to engage in):
A.The Wholesale Jewelry Trade,
B.The Retail Jewelry Trade,
C.Other Competitive Trade, if Participant has or had responsibility for
activities or operations similar to the Other Competitive Trade while employed
by Tiffany, or
D.The Luxury Retail Trade, if (1) Participant’s responsibilities in connection
with such Luxury Retail Trade include functions, divisions or departments that
are substantially similar to, or included within, Participant’s areas of
responsibility at Tiffany, and (2) 50% or more of Participant’s responsibilities
in connection with such Luxury Retail Trade involve Jewelry or are in service of
a business developing, designing, producing, or selling Jewelry.
ii.Participant will provide a copy of this instrument to any subsequent or
prospective employer, person or entity to which Participant intends to provide
services that may conflict with any of Participant’s obligations hereunder. If
Participant resigns from Tiffany, Participant will advise Tiffany in writing of
the identity of Participant’s new employer, if any.
(d)The requirements of this Section 2 may be waived in whole or in part if
deemed by the Board to be in the best interests of Tiffany or any of its
Affiliates: provided, however, that if Participant is, on or within six months
prior to Participant’s Termination Date, a Senior Officer, then the provisions
of this Section 2 may only be waived by the Committee prior to the closing of
the LVMH Transaction (and thereafter by the Board). For the avoidance of doubt,
any such waiver shall be in writing, and a waiver of any specific provision of
this instrument shall not be deemed to be or to result in a waiver of any other
provision.
(e)Notwithstanding any of the foregoing, the requirements of this Section 2
shall not prohibit an otherwise passive investment by Participant not exceeding
five percent of the outstanding securities of a publicly traded company.
3.Confidentiality. Participant acknowledges that Participant has had, and will
continue to have, access to Confidential Information, and Participant agrees as
follows:
(a)During Participant’s employment with Tiffany, Participant will use
Confidential Information only in the performance of his/her duties for Tiffany
and the Subsidiaries, and shall protect Confidential Information from disclosure
in accordance with the Tiffany & Co. Business Conduct Policy - Worldwide and, if
applicable, the Tiffany & Co. Code of Business and Ethical Conduct for
Directors, the Chief Executive Officer, the Chief Financial Officer and All
Other Officers of the Company.








4
SC1:5107984.6



--------------------------------------------------------------------------------




(b)Upon termination of Participant’s employment with Tiffany, Participant will
return all materials containing or relating to Confidential Information,
together with all other property of Tiffany or the Subsidiaries or any of their
respective customers. Participant shall not retain any copies or reproductions
of correspondence, memoranda, reports, notebooks, drawings, photographs, or
other documents relating in any way to the affairs of Parent, Tiffany, the
Subsidiaries or their respective customers, vendors or suppliers.
(c)Participant (i) will not use Confidential Information at any time for his/her
personal benefit, for the benefit of any other person, company, entity or firm,
or in any manner adverse to the interests of Parent, Tiffany or any Subsidiary,
and (ii) will not disclose Confidential Information except to authorized Tiffany
and Subsidiary personnel, unless Tiffany expressly consents in advance in
writing or unless the Confidential Information becomes clearly of public
knowledge or enters the public domain other than through an unauthorized
disclosure by Participant or through a disclosure not by Participant which
Participant knew or reasonably should have known was an unauthorized disclosure.
(d)Any electronic accounts that Participant opens, handles or becomes involved
with on Tiffany’s or any Subsidiary’s behalf constitute Tiffany property.
Participant will provide all access codes, passcodes, and administrator rights
to Tiffany at any time during or after his/her employment or on demand.
(e)Notwithstanding this Section 3 or any other provision of this instrument,
nothing prohibits Participant or Participant’s counsel from communicating or
filing a charge with, providing information to, participating in an
investigation or proceeding conducted by, or receiving an award for information
from, any federal, state or local governmental agency or commission or any
self-regulatory organization, in each case without notice to Parent, Tiffany or
any Subsidiary.
(f)Further, nothing prohibits Participant, if a former or current U.S. employee,
from disclosing to employees and others (including the media) information about
wages, benefits and other terms and conditions of employment: employee names,
addresses, telephone numbers, and non-Tiffany email addresses: and employee
lists, when exercising statutory rights to organize or to act for individual or
mutual benefit under the National Labor Relations Act or other laws, or to
exercise their rights under other applicable law.
(g)Participant acknowledges that Section 7 of the Defend Trade Secrets Act of
2016 and Title 18, Section 1833 (as amended) of the U.S. Code, provides that
Participant shall not be held criminally or civilly liable under any Federal or
State trade secret law for the disclosure of a trade secret that is made: (i) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney and solely for the purpose of reporting or
investigating a suspected violation of law: (ii) in a complaint or other
document filed in a lawsuit or proceeding if such filing is made under seal: or
(iii) to Participant’s attorneys to use such trade secret in connection with a
lawsuit for retaliation by Parent, Tiffany or any Subsidiary for reporting a
suspected violation of law, provided that Participant files any document
containing such trade secret under seal and does not disclose such trade secret,
except pursuant to court order.










5
SC1:5107984.6



--------------------------------------------------------------------------------




4.Forfeiture and Enforcement.
(a)Participant agrees that the restrictions set forth in this instrument are
reasonable and necessary to protect the goodwill and other legitimate business
interests of Tiffany and the Subsidiaries. In the event of breach or threatened
breach by Participant of the provisions set forth in this instrument,
Participant acknowledges that Tiffany and the Subsidiaries will be irreparably
harmed and that monetary damages shall be an insufficient remedy to Tiffany.
Therefore, Participant consents to the enforcement of this instrument by means
of temporary or permanent injunction and other appropriate equitable relief in
any competent court, without Tiffany or any Subsidiary being required to post a
bond or other security.
(b)[If (i) Participant resigns without Good Reason or is terminated by Tiffany
for Cause prior to the closing of the LVMH Transaction or (ii) the Merger
Agreement is terminated without the closing of the LVMH Transaction, Participant
shall immediately pay to Tiffany an amount equal to the Accelerated 2020 Payment
(irrespective of any breach of the obligations set out in this instrument).
Tiffany shall be entitled to repayment of the gross amount of the Accelerated
2020 Payment made to Participant, subject to any obligation Tiffany may have to
return to Participant amounts previously withheld for taxes or other required
withholdings.]
(c)The duration of Participant’s obligations under this instrument shall be
extended by the length of any period during which Participation is in breach of
any such obligations.
(d)The remedies set out in this Section 4 are in addition to any other legal or
equitable remedy available to Tiffany based on this instrument, applicable law
or otherwise, all of which are hereby reserved. If any provision set forth in
this instrument is deemed invalid, illegal or unenforceable based upon duration,
geographic scope or otherwise, Participant agrees that such provision shall
nonetheless remain valid and fully effective, but will be considered modified to
make it enforceable to the fullest extent permitted by law. In the event that
one or more of the provisions contained in this instrument shall for any reason
be held unenforceable in any respect under applicable law, then (i) it shall be
enforced to the fullest extent permitted under applicable law, and (ii) such
unenforceability shall not affect any other provision of this instrument, but
this instrument shall then be construed as if such unenforceable portion(s) had
never been contained herein.
5.Procedure to Obtain Determination. Should Participant wish to obtain a
determination that any proposed employment, disclosure, activity, arrangement or
association (each a “Proposed Transaction”) is not prohibited hereunder,
Participant shall direct a written request to the Board. Such request shall
fully describe the Proposed Transaction. Within 30 days after receipt of such
request, the Board may (a) issue such a determination in writing, (b) issue its
refusal of such request in writing, or (c) issue a written request for more
written information concerning the Proposed Transaction. In the event that
alternative (c) is elected (which election may be made on behalf of the Board by
the Legal Department of Tiffany without action by the Board), any action on
Participant’s request will be deferred for ten (10) days following receipt by
said Legal Department of the written information requested. Failure of the Board
to act within any of the time periods specified in this Section 5 shall be
deemed a determination that the Proposed Transaction is not prohibited
hereunder. A determination made or deemed made under this Section 5 shall be
limited in effect to the Proposed Transaction described in the submitted
materials and






6
SC1:5107984.6



--------------------------------------------------------------------------------




shall not be binding or constitute a waiver with respect to any other Proposed
Transaction, whether proposed by such Participant or any other Person. In the
event that Participant wishes to seek a determination that employment with a
management consulting firm, an accounting firm, a law firm or some other
provider of consulting services to a wide variety of clients will not be
prohibited hereunder should such firm, at some unspecified time, provide
services to a Person in the Retail Jewelry Trade, the Wholesale Jewelry Trade,
Other Competitive Trade or the Luxury Retail Trade, Participant may seek a
determination hereunder: in submitting such a Proposed Transaction, Participant
should specify the extent that Participant will be involved in or can be
excluded from involvement in the provision of such services. In making any
determination under this Section 5, the Board shall not be deemed to be acting
as a fiduciary with respect to Participant or any beneficiary of Participant and
shall be under no obligation to issue a determination that any Proposed
Transaction is not prohibited hereunder. If the LVMH Transaction has not closed
and Participant is a Senior Officer at the time any determination under this
Section 5 is requested, such a request shall be directed to the Committee, and
actions and determinations described in this Section 5 shall be conducted by
such Committee.
6.Arbitration and Equitable Relief. Participant and Tiffany agree that any and
all disputes arising out or relating to the interpretation or application of
this instrument, including any dispute concerning whether any conduct is in
violation of Section 2 or 3, shall be subject to arbitration under the then
existing Employment Arbitration Rules of the American Arbitration Association.
Arbitration proceedings shall be conducted by one arbitrator mutually selected
by Participant and Tiffany or, if the parties are unable to agree, the default
selection procedure of such Rules. Unless the parties agree otherwise, the
location of the arbitration proceedings will be no more than 45 miles from the
last principal place of Participant’s employment with Tiffany: however, if
Participant’s last principal place of employment was outside the U.S., then the
location will be New York, New York (or such other location as may be required
by applicable law). Without limit to the arbitrator’s general authority, the
arbitrator shall have the right to order reasonable discovery and decide
dispositive motions. The final decision of the arbitrator shall be binding and
enforceable without further legal proceedings in court or otherwise, provided
that either party to such arbitration may enter judgment upon the award in any
court having jurisdiction. The final decision arising from the arbitration shall
be accompanied by a written opinion and decision which shall state the essential
findings of fact and conclusions of law. The cost of the arbitrator and the
arbitration shall be borne by Tiffany, but each party to the arbitration shall
bear its own attorney’s fees. Notwithstanding any provision in this Section 6,
the requirement to arbitrate disputes shall not apply to any action to enforce
this instrument by means of temporary or permanent injunction or other
appropriate equitable relief, in which case the parties expressly consent to
such a dispute being brought in a court of law with competent jurisdiction.
7.Miscellaneous Provisions.
(a)Tiffany may assign its rights to enforce this instrument to Parent or to any
Subsidiary. Participant understands and agrees that the promises in this
instrument are for the benefit of Parent, Tiffany and the Subsidiaries.
(b)Any determination made by the Board or Committee, as applicable, under
Section 5 above shall bind Tiffany and its Affiliates.








7
SC1:5107984.6



--------------------------------------------------------------------------------




(c)The laws of the State of New York, without giving effect to its conflicts of
law principles, govern all matters arising out of or relating to this instrument
and all of the prohibitions and remedies it contemplates, including, without
limitation, its validity, interpretation, construction, performance and
enforcement.
(d)Each Person giving or making any notice, request, demand or other
communication (each, a “Notice”) pursuant to this instrument shall give the
Notice in writing and use one of the following methods of delivery (each of
which for purposes of this instrument is a writing): personal delivery:
registered or certified mail, in each case postage prepaid and return receipt
requested: or nationally recognized overnight courier, with all fees prepaid.
(e)Each Person giving a Notice shall address the Notice to the recipient at the
address given on the signature page of this instrument or to a changed address
designated in a Notice.
(f)A Notice is effective only if the person giving the Notice has complied with
subsections (d) and (e) above and if the recipient has received the Notice. A
Notice is deemed to have been received upon receipt as indicated by the date on
the signed receipt: provided, however, that if the recipient rejects or
otherwise refuses to accept the Notice, or if the Notice cannot be delivered
because of a change in address for which no Notice was given, then upon such
rejection, refusal or inability to deliver, such Notice will be deemed to have
been received. If any Notice is received after 5:00 p.m. on a business day where
the recipient is located, or on a day that is not a business day where the
recipient is located, then the Notice shall be deemed received at 9:00 a.m. on
the next business day where the recipient is located.
(g)This instrument shall not be amended except by a subsequent written
instrument that has been executed by Participant and on behalf of Tiffany by a
duly authorized officer of Tiffany. Participant’s obligations under this
instrument may not be waived, except pursuant to a writing executed on behalf of
Tiffany or as otherwise provided in Sections 2(d) or 5 above. Tiffany’s failure
to enforce any provision of this instrument shall not be construed as a waiver
of that provision, nor prevent Tiffany thereafter from enforcing that provision
or any other provision of this instrument.
(h)All prior and contemporaneous negotiations, agreements between the parties or
instruments executed by Participant concerning post-employment restrictive
covenants applicable to Participant are expressly merged into and superseded by
this instrument: provided, however, that in the event Participant is subject to
restrictive covenants set forth in an individual employment or similar
agreement, all terms and conditions of such covenants shall remain in force and
effect (including without limitation provisions concerning the duration of such
covenants) and, to the extent there is a conflict between the preexisting
covenants and the covenants set forth herein, the covenants set forth herein
shall supersede and govern, but only with respect to application and enforcement
of the provisions set forth in Section 4 above.
(i)Any reference in this instrument to the singular includes the plural where
appropriate, and any reference in this instrument to the masculine gender
includes the feminine and neuter genders where appropriate. The descriptive
headings of the sections of this instrument are for convenience only and do not
constitute part of this instrument.








8
SC1:5107984.6



--------------------------------------------------------------------------------




(j)This instrument is intended to comply with Code Section 409A or an exemption
thereunder and shall be construed and administered in accordance with Code
Section 409A. Payments under this instrument may only be made upon an event and
in a manner that complies with Code Section 409A or an applicable exemption. Any
payments under this instrument that may be excluded from Code Section 409A
either (if applicable) as separation pay due to an involuntary separation from
service or as a short-term deferral shall be excluded from Code Section 409A to
the maximum extent possible. For purposes of Code Section 409A, each payment
provided under this instrument shall be treated as a separate payment.
Notwithstanding the foregoing, Tiffany makes no representations that any payment
provided under this instrument complies with Code Section 409A and in no event
shall Tiffany be liable for all or any portion of any taxes, penalties, interest
or other expenses that may be incurred by or on behalf of a Participant on
account of non-compliance with Code Section 409A. Notwithstanding anything
herein to the contrary, if, on the Termination Date, Participant is a Specified
Employee, and the deferral of any payments otherwise payable hereunder as a
result of termination of employment is necessary in order to prevent any
accelerated or additional tax under Code Section 409A, then Tiffany will defer
such payments until the date that is the first business day of the seventh month
following the Termination Date (or the earliest date as is permitted under Code
Section 409A).
[Remainder of Page Intentionally Left Blank]
































































9
SC1:5107984.6



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this instrument has been executed on the date first written
above.
Participant


    
________________________________
Name:
Notice Address:
    
________________________________


________________________________


________________________________
        
Accepted and agreed as to Sections 6 and 7 only


Tiffany and Company




By: _____________________________    
Name:
Title:


Notice Address:


The Board of Directors
Tiffany and Company
Care of:
Legal Department
200 Fifth Avenue
New York, NY 10010




































10
SC1:5107984.6



--------------------------------------------------------------------------------








Appendix I -- Definitions
“Affiliate” shall mean any Person that controls, is controlled by or is under
common control with, any other Person, directly or indirectly.
“Cause” shall mean a termination of employment which is the result of:
(i)
Participant’s conviction or plea of guilty or nolo contendere to a felony or any
other crime involving financial impropriety or moral turpitude which would tend
to subject Parent or any Subsidiary to public criticism or to materially
interfere with Participant’s continued employment;

(ii)
Participant’s willful and material violation of (A) Parent’s Business Conduct
Policy - Worldwide or (B) if applicable, Parent’s Code of Business and Ethical
Conduct for Directors, the Chief Executive Officer, the Chief Financial Officer
and All Other Officers of the Company, in each case as such policy may be
amended from time to time;

(iii)
Participant’s willful failure, or willful refusal, to substantially perform or
attempt to substantially perform his or her duties or all such proper and
achievable directives issued by Participant’s manager or the Parent Board (other
than any such failure resulting from incapacity due to physical or mental
illness, or any such refusal made in good faith because Participant believes
such directives to be illegal, unethical or immoral), provided Participant
receives written notice demanding substantial performance and fails to comply
within ten (10) business days of such demand;

(iv)
Participant’s gross negligence in the performance of Participant’s duties and
responsibilities that is materially injurious to Parent or any Subsidiary;

(v)
Participant’s willful breach of any material obligation that Participant has to
Parent or any Subsidiary under any written agreement with Parent or such
Subsidiary;

(vi)
Participant’s fraud, dishonesty, or theft with regard to Parent or any
Subsidiary; and

(vii)
Participant’s failure to reasonably cooperate in any investigation of alleged
misconduct by Participant, or by any other employee of Parent or any Subsidiary.

For purposes of the foregoing, no act or failure to act on Participant’s part
shall be deemed “willful” unless done, or omitted to be done, by Participant in
bad faith toward, or without reasonable belief that his or her action or
omission was in the best interests of, Parent or any Subsidiary.
“Change in Control” shall mean the occurrence of any of the following:
(i)
Any Person or group (as defined in Rule 13d-5 under the Exchange Act) of Persons
(excluding (i) Parent or any of its Affiliates, (ii) a trustee or any fiduciary
holding securities under an employee benefit plan of Parent or any of its
Affiliates, (iii) an underwriter temporarily holding securities pursuant to an
offering of such securities, (iv) a corporation owned, directly or indirectly by
stockholders of Parent in substantially the same proportions as their ownership
of Parent, or (v) any surviving or resulting entity or ultimate





11
SC1:5107984.6



--------------------------------------------------------------------------------




parent entity resulting from a reorganization, merger, consolidation or other
corporate transaction referred to in clause (iii) below that does not constitute
a Change in Control under clause (iii) below) is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of Parent representing thirty-five percent (35%) or
more of the combined voting power of Parent’s then outstanding securities
entitled to vote in the election of directors of Parent;
(ii)
If the individuals who, as of March 16, 2016, constitute the Parent Board (such
individuals, the “Incumbent Board”) cease for any reason to constitute a
majority of the Parent Board, provided that any person becoming a director
subsequent to such date whose election, or nomination for election by the
Parent’s shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
person were a member of the Incumbent Board;

(iii)
The consummation of a reorganization, merger, consolidation or other corporate
transaction involving Parent, in each case with respect to which the
stockholders of Parent immediately prior to the consummation of such transaction
would not, immediately after the consummation of such transaction, own more than
fifty percent (50%) of the combined voting power of the surviving or resulting
Person or ultimate parent entity resulting from such transaction, as the case
may be; or

(iv)
Assets representing fifty percent (50%) or more of the consolidated assets of
Parent and its subsidiaries are sold, liquidated or distributed in a transaction
(or series of transactions within a twelve (12) month period), other than such a
sale or disposition immediately after which such assets will be owned directly
or indirectly by the stockholders of Parent in substantially the same
proportions as their ownership of the common stock of Parent immediately prior
to such sale or disposition.

“Code” shall mean the Internal Revenue Code of 1986, as amended, and any
successor provisions thereto.
“Committee” means the Compensation Committee of the Parent Board and/or the
Stock Option Subcommittee thereof.
“Common Stock” shall mean the common stock of Parent.
“Employer” shall mean Tiffany or the Subsidiary that employs Participant from
time to time, and any successor to its business and/or assets by operation of
law or otherwise.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
any successor act or provisions thereto.
“Good Reason” means any one or more of the following actions taken without
Participant’s consent:
(i)
a material adverse change in Participant’s duties, authority, responsibilities
or reporting responsibility;









12
SC1:5107984.6



--------------------------------------------------------------------------------




(ii)
a failure of any successor to Employer or Parent (whether direct or indirect and
whether by merger, acquisition, consolidation, asset sale or otherwise) to
assume in writing any obligations arising out of any agreement between Employer
or Parent and Participant;

(iii)
any other action or inaction that constitutes a material breach by Employer or
Parent of any agreement between Participant and Employer. For the avoidance of
doubt, any payout of a short-term incentive or annual bonus for a given fiscal
year which is less than the target shall not constitute Good Reason, provided
that such lower payout is based upon the failure to meet pre-determined
performance goals or a good faith determination by Employer, the Parent Board or
the Committee of Parent Board that Parent’s financial performance or
Participant’s personal performance did not warrant a greater payout;

(iv)
Parent’s failure to comply with the terms of any equity award granted to or
required by contract to be granted to Participant; or

(v)
the relocation of Employer’s office where Participant was based immediately
prior to a Change in Control to a location more than fifty (50) miles away, or
should Employer require Participant to be based more than fifty (50) miles away
from such office (except for required travel on Employer’s business to an extent
substantially consistent with Participant’s customary business travel
obligations in the ordinary course of business prior to a Change in Control).

Notwithstanding the foregoing, Participant must give written notice to the
Corporate Secretary of Parent of the occurrence of an event or condition that
constitutes Good Reason no later than ninety (90) days following the occurrence
of such event or condition, and Employer shall have thirty (30) days from the
date on which such written notice is received to cure such event or condition.
If Employer is able to cure such event or condition within such 30-day period
(or any longer period agreed upon in writing by Participant and Employer), such
event or condition shall not constitute Good Reason hereunder. If Employer fails
to cure such event or condition, Participant’s termination for Good Reason shall
be effective immediately following the end of such 30-day cure period (or any
such longer period agreed upon in writing by Participant and Employer).
“Incumbent Board” shall have the meaning provided in sub-section (ii) of the
definition entitled “Change in Control.”
“Parent” shall mean Tiffany & Co.
“Parent Board” shall mean the Board of Directors of Parent.
“Person” shall mean any individual, firm, corporation, partnership, limited
partnership, limited liability partnership, business trust, limited liability
company, unincorporated association or other entity, and shall include any
successor (by merger or otherwise) of such entity.
“Senior Officer” means an officer of Parent appointed by the Parent Board and
having one or more of the following titles: Senior Vice President, Executive
Vice President, or Chief Executive Officer.










13
SC1:5107984.6



--------------------------------------------------------------------------------




“Share” means a share of Common Stock.
“Specified Employee” means a “specified employee” as defined in Code Section
409A(a)(2)(B)(i).
“Termination Date” shall mean the first day on which Participant’s employment
with Employer terminates for any reason: provided that a termination of
employment shall not be deemed to occur by reason of the transfer of employment
between Employers: and further provided that such employment shall not be
considered terminated while Participant is on a leave of absence approved by
Employer or required by applicable law. If, as a result of a sale or other
transaction, Employer ceases to be an Affiliate of Parent, the occurrence of
such transaction shall be treated as the Termination Date, and Participant’s
employment will be deemed to have been involuntarily terminated without cause.
“Tiffany & Co.” shall mean Tiffany & Co., a Delaware corporation.




14
SC1:5107984.6

